Upon consideration this present day had by this Court, of the Complainant’s humble Petition, setting forth that he hath two very material Witnesses in this Cause, now in the Custody of the Marshall, for debt; namely John Brown, (who intends to go off, as soon as he can obtain his liberty) and Benjamin Quelch, (who is very infirm) as by Affidavit appears; It is Ordered That The Complainant be at liberty to examine his said two Witnesses, de bene esse, by the Examiner of this Court.
Intr.
Tho. Lamboll Deputy Register